t c no united_states tax_court leonard parker petitioner v commissioner of internal revenue respondent docket no 2712-o00l filed date before the effective date of sec_6320 and sec_6330 i r c the effective date r filed federal_income_tax liens against certain property owned by p after the effective date r notified p under sec_6331 i r c that r intended to levy upon the property and offered to p the administrative hearing required by sec_6330 i r c r later issued to p a notice_of_determination as to the proposed levy and p petitioned the court to review that determination r asserts that the court lacks jurisdiction to review the determination because it involves property against which r filed a lien before the effective date held sec_6330 i r c grants this court jurisdiction to review r’s determination sec_6330 i r c is effective for collection actions initiated after the effective date and for purposes of that section r initiated the collection action against p when r issued to p a notice under sec_6331 i r c stating that r intended to levy upon p’s property robert e kovacevich catherine l campbell for petitioner for respondent opinion laro judge respondent’s determination as to petitioner’s property see sec the court to dismiss the case for lack of jurisdiction petitioner petitioned the court to review a proposed levy upon d ’ respondent now moves asserting that respondent filed the federal tax_liens against the property subject_to the proposed levy before the effective date of sec_6320 and sec_6330 because respondent notified petitioner after that effective date of respondent’s intent to levy upon petitioner’s property we shall deny respondent’s motion background the facts set forth in this pleadings see rule c stipulation with an accompanying this section certain allegations which petitioner did not deny in petitioner is a member of a tribe known as the coeur d’alene effect for the applicable years and on the parties’ section are based on the submission of a exhibit we also set forth in made by respondent in his motion his response to that motion federally recognized indian indian_tribe he resided on section references are to the internal_revenue_code in rule references are to the tax_court rules_of_practice and procedure - - property within the coeur d’alene indian_reservation when his petition was filed pursuant to sec_6331 respondent notified petitioner on date that respondent intended to levy upon petitioner’s property in order to collect federal income taxes and additions thereto and or penalties collectively taxes claimed due from petitioner for through the liens against the property subject_to the proposed levy for the through taxes were filed in kootenai and benewah counties idaho on date the liens against the property subject_to the proposed levy for the through taxes were filed in kootenai county idaho on date and in benewah county idaho on date the lien against the property subject_to the proposed levy for the taxes was filed in benewah county idaho on date petitioner requested a hearing under sec_6330 to review respondent’s proposed levy respondent’s office of appeals reviewed the proposed levy and determined in a notice_of_determination that appeals should not restrict the appropriate collection action the notice_of_determination states the secretary has provided sufficient verification that the requirements of any applicable law or administrative procedure has sic been met your request for a collection_due_process_hearing was submitted under irc dollar_figure - - objecting to a proposed collection action you proposed an alternative collection resolution of an offer_in_compromise appeals provided you opportunities to submit the required forms and financial information necessary to determine an adequate offer you have not responded without further cooperation it is appeals sic determination that the proposed collection action should not be restricted and balances the need for efficient collection_of_taxes with the taxpayer’s legitimate concern that any collection action be no more intrusive than necessary discussion respondent moves the court to dismiss this case for lack of jurisdiction respondent asserts that the court lacks jurisdiction to review the proposed levy determination because sec_6320 and sec_6330 were not in effect when the liens were filed against the property subject_to the levy we disagree with respondent’s claim that we lack jurisdiction as to the proposed levy determination the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_685 by adding to the code sec_6320 and sec_6330 granted the court jurisdiction to review the commissioner’s determination as to the propriety of a federal_tax_lien or a proposed levy upon property congress provided in rra that the addition of sec_6320 and sec_6330 was to be effective for collection actions initiated on or after date id subsec d 112_stat_750 - the legislation treats as separate actions the commissioner’s filing of a tax_lien and the commissioner’s notification of an intent to levy in the case of liens sec_6320 generally provides that the commissioner must notify a taxpayer of the filing of any lien under sec_6323 and his or her right to an administrative appeals_office hearing as to the propriety of that lien in the case of levies sec_6330 generally prohibits the commissioner from levying upon property subject_to a lien until the taxpayer has been given notice of and the opportunity for an administrative appeals_office hearing as to the proposed levy both sec_6320 and sec_6330 also give taxpayers the right to petition this court or in certain circumstances a district_court for judicial review of the administrative determination if they are dissatisfied with it kennedy v commissioner 116_tc_225 here respondent issued to petitioner after date a notice_of_determination under sec_6330 as to the proposed levy and petitioner timely petitioned this court to review that determination petitioner’s petition requests only a review of the determination set forth in the notice_of_determination to wit respondent’s determination under sec_6330 as to the proposed levy our jurisdiction therefore turns on whether for purposes of sec_6330 respondent’s notification to petitioner of respondent’s intent to levy was the -- - initiation of a collection action for purposes of the effective date provision of rra sec_3401 d we believe it was respondent asks the court to interpret the term collection actions in rra sec_3401 ina general sense to include a lien and corresponding levy within a single collection action in accordance with that view respondent would have us hold that a collection action is initiated at the same time for purposes of both sec_6320 and sec_6330 respondent also would have us hold that the court lacks jurisdiction in this case on the ground that respondent commenced the collection action against petitioner before the effective date of sec_6330 by filing the tax_liens against petitioner’s property we disagree with respondent’s interpretation we do not believe that a single act such as respondent’s notification to a taxpayer of the filing of a tax_lien is the initiation of a single collection action for purposes of both sec_6320 and sec_6330 to be sure congress treated liens and levies separately within the statutory scheme see h conf rept pincite 1998_3_cb_747 separate discussion as to liens and levies compare sec_6320 liens with sec_6330 levies consistent with that treatment we construe the term collection actions in rra sec_3401 to require that liens and levies be viewed as separate collection actions for purposes of - that provision we consider respondent to have initiated a collection action against petitioner for purposes of sec_6330 when respondent notified petitioner that respondent was intending to levy upon petitioner’s property we do not consider respondent’s filing of the liens upon the property as the initiation of that collection action so as to preclude review under sec_6330 on the basis of our conclusion that respondent initiated a collection action for purposes of sec_6330 when he issued to petitioner the notice_of_intent_to_levy we hold that we have jurisdiction to decide this case accordingly an order will be issued denying respondent’s motion
